Case: 14-20286      Document: 00512934783         Page: 1    Date Filed: 02/11/2015




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT


                                    No. 14-20286
                                  Summary Calendar
                                                                         United States Court of Appeals
                                                                                  Fifth Circuit

                                                                                FILED
                                                                         February 11, 2015
UNITED STATES OF AMERICA,
                                                                           Lyle W. Cayce
                                                                                Clerk
                                                 Plaintiff-Appellee

v.

ENRIQUE AVELLANEDA-JAIMES, also known as Jaimes Enrique
Avellaneda, also known as Enrique Avellaneda Jaimes, also known as Enrique
Avellaneda, also known as Enrique Jaimes Avellaneda, also known as Enrique
Avella,

                                                 Defendant-Appellant


                   Appeal from the United States District Court
                        for the Southern District of Texas
                             USDC No. 4:14-CR-28-1


Before HIGGINBOTHAM, JONES, and HIGGINSON, Circuit Judges.
PER CURIAM: *
       Enrique Avellaneda-Jaimes (Avellaneda) pleaded guilty to illegal
reentry following deportation. In determining the sentence, the district court
increased Avellaneda’s offense level by eight levels, pursuant to U.S.S.G.




       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 14-20286    Document: 00512934783      Page: 2   Date Filed: 02/11/2015


                                 No. 14-20286

§ 2L1.2(b)(1)(C), because he was convicted prior to his deportation of an
aggravated felony, that is, the Texas offense of felony theft.
      Avellaneda argues that the record does not establish the subsection of
Texas’s theft statute that he was convicted of violating, and that the state’s
theft statute encompasses conduct broader than the generic contemporary
definition of theft because it criminalizes the appropriation of property that
has been induced by fraud or deception. He concedes, however, that this issue
is foreclosed by this court’s decision in United States v. Rodriguez-Salazar, 768
F.3d 437, 438 (5th Cir. 2014), which was decided during the pendency of this
appeal, and he states that he wishes to preserve the issue for further review
by the Supreme Court.
      AFFIRMED.




                                        2